Order filed August 14, 2014.




                                                        In The

                              Fourteenth Court of Appeals
                                                   ____________

                                             NO. 14-14-00574-CV
                                                   ____________

                                   CHRISTINE REULE, Appellant

                                                           V.

                                       JOHN R. BELUS, Appellee


                             On Appeal from the 190th District Court
                                     Harris County, Texas
                               Trial Court Cause No. 2014-37325

                                                      ORDER

         According to information provided to this court, this is an accelerated appeal of an
temporary injunction signed July 7, 2014, and amended by order signed July 24, 2014.
The record has not been filed.

         Appellant has informed this court that she filed an affidavit of indigence in the
trial court.1 The court reporter for this case, Judith J. Kulhanek, requested an extension of


         1
           Appellant has also filed an affidavit of indigence in this court. The affidavit of indigence for appeal is to
be filed in the trial court. See Tex. R. App. P. 20.1(c)(1). If the affidavit is filed with the court of appeals, the
appellate court clerk is to send a copy to the trial court clerk and court reporter and notify them of the deadline to file
time to file the reporter’s record, and she advised this court that a contest to appellant’s
affidavit was set for hearing in the trial court on July 30, 2014. To date, we have not been
notified of the outcome of the hearing. Accordingly, we issue the following order:

        We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before August 28, 2014, containing the following
documents:

        1.   the temporary injunction signed July 7, 2014, and the order
        amending the injunction signed July 24, 2014;
        2.       the notice of appeal;
        3.       appellant’s affidavit of indigence;
        4.       the contest(s) to the affidavit of indigence, if any;
        5.       the trial court’s order ruling on any contest; and
        6.     any other documents pertaining to the claim of indigence and the
        contests thereto.


                                                     PER CURIAM




a contest. See id. at 20.1(d)(2). In this case, we need not send a copy to the court below because the affidavit was
also filed in the trial court.